Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Laurie Jones appeals the magistrate judge’s order upholding the Commissioner’s denial of Jones’s application for disability insurance benefits and supplemental security income, and a subsequent order denying Jones’ motion to alter or amend judgment.* On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Jones does not challenge the bases for the magistrate judge’s disposition, Jones has forfeited appellate review of the magistrate judge’s order. Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to proceed before a magistrate judge. See 28 U.S.C. § 636(c) (2012).